\!ООЗ.

192248.В.004

в4
Ма$Чаг

Зарафшанская ветровая электростанция

Оценка экологического и социального

воздействия

2 марта 2022

Нетехническое резюме
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Детали отчета

Контактное лицо от /ДСИКЕШ
клиента:

Распространение отчет.

Абасма!

Классификация отчет

Записи об утверждении

Подготовлено:
5игу Уепае!!

Проверено:
Г\апе 5со

Одобрено:
Мску Маеап

Дата публикаци

2 марта 2022

Конфиденциально

Моцеп бай, О!аз Катайуем, №ап Могепедго, Тайк Мизарва

Мску МсЁеап, Папе $сой, бигу Уепае!, )егету $Пом

| ^= _ дожноть | пом |

Старший к и.
консультант по © АА
окружающей среде

Старший
консультант по
окружающей среде

Старший
консультант по
окружающей среде

Ик

192248.8.004.

Редакция 5

Раде 1 0/28

Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

История изменений

Номер

= ата
изменений А

Резюме внесенных поправок

Цель пересмотра
документа

08/07/2021 нет Первый черновик

А2 08/07/2021 Незначительные поправки после Внутренняя
проверки проверка

Вл 09/07/2021 Незначительные поправки после Проверка от клиента
одобрения

В2 15/07/2021 Незначительные поправки после Проверка от клиента
комментариев Кредитора

в3 29/09/2021 Незначительные поправки, Проверка от клиента
отражающие окончательную версию
ОВОССВ и последующие
комментарии Кредитора

В4 10/02/2022 Незначительные поправки для | Проверка от клиента
отражения последующих обновлений
ОВОССВ.

В5 02/03/2022 Финальная версия, для раскрытия Проверка от клиента

192248.8.004 Редакция 5 Раде 2 0128

Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

УВЕДОМЛЕНИЕ И ОТКАЗ ОТ ОТВЕТСТВЕННОСТИ

1. Настоящий документ, озаглавленный «Оценка воздействия на окружающую среду и социальные

вопросы», номер документа 192248.В.004 В45 от 2 марта 20222, был подготовлен исключительно

для компании МазЧаг ("Клиент") по проекту Зарафшанской ветровой электростанции. Настоящий

документ полностью или частично не может использоваться любым другим лицом для каких-

либо других целей без явного письменного разрешения \\оо4 Сгоир УК Иткеа («Консультант»),

и любое такое одобрение возможно только после получения подписанной копии

разрешительного письма от Консультанта (предоставляется по письменному запросу). Любая

ответственность, возникающая в результате использования этого документа Клиентом для любых

целей, не полностью связанных с вышеизложенным, является ответственностью Клиента,

который возмещает Консультанту все претензии, расходы и убытки, возникающие в результате

такого использования. Любая ответственность, возникающая в результате использования этого

документа третьей стороной, является ответственностью этой третьей стороны, которая

возмещает Консультанту все претензии, расходы и убытки, возникающие в результате такого

использования.

2. Клиент обязуется возместить Консультанту любые убытки, претензии, требования, затраты,

сборы, расходы или обязательства (в том числе связанные с действиями, расследованиями или

другими судебными разбирательствами), которые Консультант может понести или которые могут

возникнуть против Консультанта, прямо или косвенно из претензий третьей стороны, когда

Клиент раскрыл документ или разрешил раскрытие документа третьей стороне без

предварительного письменного согласия Консультанта, и Клиент возместит Консультанту все

расходы и издержки (включая юридические и другие профессиональные гонорары), понесенные

Консультантом в связи с расследованием или защитой от любого такого иска или судебного

разбирательства.

3. Консультант не несет никакой ответственности в отношении:

а. документов или извещений с пометкой «ориентировочный», «предварительный» или

«черновик проекта»;

Ь. нетехнических вопросов, включая, но не ограничиваясь, юридическими,

финансовыми и страховыми вопросами. Рекомендуется, чтобы Клиент получил

консультацию по нетехническим вопросам у лиц, обладающих соответствующей

квалификацией; а также

с. любого упущения или неточности, возникающих прямо или косвенно из-за упущения

или ошибки в данных, предоставленных Клиентом или любой другой стороной для

выполнения объема работ.

4. За исключением случаев, специально оговоренных в письменной форме, данные не

подвергались независимой проверке и считаются точными и полными на момент

предоставления данных. Это относится к любым данным, используемым при выполнении объема

работ, независимо от того, указаны ли они в этом документе или нет.

192248.8.004. Редакция 5 Раде 3 0128

Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

5. Оценки скорости ветра и выработки энергии, представленные в этом документе, основаны на

предоставленных данных и предположениях, сделанных на момент написания документа.

Оценка скорости ветра и выработки энергии подвержена уровню неопределенности, и поэтому

фактические значения скорости ветра и выработки энергии могут отличаться от приведенных в

этом документе. Заинтересованная сторона должна использовать свои собственные навыки и

суждения при принятии решения о применимости и уместности оценки в любой конкретной

ситуации.

6. Консультант не несет ответственности в отношении своего мнения о графиках строительства,

непредвиденных финансовых обстоятельств или прогнозируемых эксплуатационных расходах,

из-за внутренней неопределенности и возможных непредвиденных факторов.

7. Любые обзоры технологий и технического проектирования не являются исчерпывающими. Если

не указано отдельно, никакие проектные расчеты не проверялись.

192248.8.004. Редакция 5 Раде 4 0128

Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Содержание

1 Введение

1.1 Местоположение и описание проекта

1.2 — Предварительная оценка воздействия на окружающую среду и социальные

вопросы...

1.3 — Значимость Проекта..

1.4 — Альтернативные варианты...

1.5 — Энергия ветра.

1.6 Площадка Проекта...

2 Экологические и социальные исходные условия, Потенциальные
воздействия и Смягчение последствий ....

2.1 Птицы

2.2 — Экология суши...

2.3 — Социальные вопросы .

2.3.1 Вовлеченность..

2.3.2 Оценка воздействия

2.4 — Транспорт и доступ...

2.5 Ландшафт и внешний вид...

2.6 — Археология и культурное наследие...

27 — Шум...

2.8 — Тени и мерцание света...

2.9 — Гидрология и гидрогеология...

2.10 Геология и почвы.

2.11 Авиация и радары ..

2.12 Изменение климата.

3 Система экологического и социального менеджмента...

4 Контактная информация ...

192248.8.004. Редакция 5 Раде 5 0128
Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Рисунки

Рисунок 1-1: Местоположение проекта .. 8

Рисунок 1-2: Типичные ветряные турбины...

.. Еггог! Вооктакк по* 4ейпеч.

Рисунок 1-3: Территория основной площадки Проекта ...

Рисунок 2-1: Степной Орел....

Рисунок 2-2: Территория Проекта - Скалистые Пустыни ....

192248.8.004. Редакция 5 Раде 6 0128

Сертифицировано согласно 150 9001, 150 14001, 150 45001 и 150 17025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

1 Введение

1.1 Местоположение и описание проекта

Компания МазЧаг предполагает построить и эксплуатировать ветровую
электростанцию (далее, «Проект») в Тамдынском районе Навоийской области
Узбекистана, примерно в 7 км к востоку от города Зарафшан. После запуска Проекта
будет вырабатываться 500 мегаватт (МВт) возобновляемой энергии. Расположение

Проекта показано на Рисунок 1-1.

В Проект предлагается включить 111 ветряных турбин, а также подстанцию,
территорию площадки Проекта, пути для доступа к каждой турбине, подземные
кабели от турбин до подстанции и две короткие воздушные линии электропередачи,
соединяющиеся с двумя существующими линиями — электропередачи,
пересекающими площадку Проекта. Запланирована одна точка доступа от дороги

А379 к площадке Проекта.

Комплекс объектов, необходимый во время строительства, предлагается разместить
за пределами Проектной площадки, недалеко от города Зарафшан, в большом

дворе, примыкающем к предполагаемому жилью рабочих.

Одобрение ПЗВОС для Проекта (Национальный механизм оценки воздействия на

окружающую среду) получено в июле 2021 года.

Новый бетонный завод, который будет использоваться для Проекта, будет построен
третьей стороной к северу от города Зарафшан. Отдельное Заявление о воздействии
на окружающую среду (ЗВОС) для этого завода было разработано в поддержку
заявки на разработку Проекта Заявления о воздействии на окружающую среду
(ПЗВОС). Эти документы были одобрены в феврале 2022 года. Имеется действующая
подача воды на бетонный завод (скважина с грунтовыми водами), дополнительное

водоснабжение исключительно для Проекта не требуется.

Ожидается, что строительство будет вестись с 2022 года до конца 2024 года и, после
ввода в эксплуатацию, вырабатываемая электроэнергия будет поставляться в
национальную сеть. Ожидается, что во время строительства на площадке будет
задействовано до 700 рабочих. Во время эксплуатации Проекта расчетный
оперативный персонал, вероятно, будет составлять 35-45 человек. Проект будет

функционировать в течение максимального периода 25 лет.

192248.8.004. Редакция В5 Раде 7 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
М/оо4 бгоир ОК Итиед
Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

+] порево

Рисунок 1-1: Местоположение проекта

192248.8.004 Редакция В5 Раде 8 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

1.2 Предварительная оценка воздействия на окружающую среду и социальные

вопросы

Предварительная оценка экологического и социального воздействия (ОВОССВ)
была подготовлена компанией \/ооЧ для выявления и оценки потенциальных
экологических и социальных воздействий ветровой электростанции и всей
связанной с ней инфраструктуры. Затем были определены меры по снижению и

управлению потенциальным экологическим и социальным воздействием.

Предварительная ОВОССВ была раскрыта заинтересованным сторонам в период с
августа по сентябрь 2021 года. Впоследствии ОВОССВ была доработана с учетом
отзывов о раскрытии информации и дополнительной информации о Проекте. Для
Проекта также был разработан Экологический и Социальный План Действий (ЭСПД),
в котором излагаются дополнительные меры и подход по смягчению последствий.

ЭСПД будет обновлен после дальнейших консультаций с Компанией.

Цель этого нетехнического резюме (НТР) — представить основные выводы
Предварительной оценки экологического и социального воздействия в доступной

форме для всех, кто может быть заинтересован в Проекте.

1.3 Значимость Проекта

Правительство Республики Узбекистан имеет амбициозные планы трансформации
сферы энергетики, и развитие возобновляемых источников энергии имеет ключевое
значение. Узбекистан обладает богатым потенциалом возобновляемых источников
энергии, особенно для развития ветровой, солнечной фотоэлектрической энергии и
гидроэнергетики. Проект важен, поскольку он поможет правительству Узбекистана
в развитии сектора возобновляемых источников энергии и сокращении

зависимости от не возобновляемых источников.

1.4 Альтернативные варианты

В ходе разработки Проекта рассматривался ряд реалистичных альтернатив,

касающихся:

х Выбора места Проекта.
* Технологических альтернатив.
® Подключения к сети.

® Макета площадки Проекта.

192248.8.004. Редакция В5 Раде 9 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
Моо4 бгоир ИК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Ветровая энергетика была определена, как оптимальная технология для площадки,
где располагается Проект. Предлагаемая компоновка ветровой электростанции и
подключение к сети были изменены и уточнены с учетом экологических и
социальных факторов с целью минимизации конфликтов с существующими
дорогами, жилыми районами и ограничениями на месте.

1.5 Энергия ветра

Ветряная энергия - это энергия, получаемая от ветра. Чтобы производить
электричество из ветра, используется ветряная турбина. Турбины будут иметь мачту
и три лопасти, общей высотой до кончика лопасти — 172,5 м. Типичные ветряные

турбины показаны на фотографии ниже.

Рисунок 1-2: Типичные ветряные турбины

192248.8.004. Редакция В5 Раде 10 0#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
М/ооа бгоир УК Итиеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

1.6 Площадка Проекта

Основная территория Проекта расположена в Тамдынском районе, в центральной
части пустыни Кызылкум, занимая площадь около 9 600 га, из которых строительные
работы будут вестись примерно на 150 га. Эта территория сейчас, в основном,
используется для выпаса овец и, в меньшей степени, коз и лошадей, с несколькими
подъездными путями, пересекающими участок. Вся земля на территории Проекта
принадлежит правительству и управляется Тамдынским районом от имени
правительства. Некоторые участки Проекта сдаются в аренду фермерам для ведения
сельскохозяйственной деятельности (содержания животных).

Фотография ниже представляет собой иллюстрацию участка Проекта.

Рисунок 1-3: Территория основной

площадки Проекта

2 Экологические и социальные исходные условия, Потенциальные

воздействия и Смягчение последствий

ОВОССВ (оценка воздействия на окружающую среду и социальные вопросы)
определяет потенциальное воздействие ветровой электростанции на существующие
экологические и социальные условия на территории Проекта и прилегающей
территории.

192248.В.004. Редакция В5 Раде 11 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Базовые экологические и социальные данные были собраны путем обследования
участков и проведения консультаций. Предполагаемая площадка для Проекта и
места расположения турбин были определены таким образом, чтобы избежать зон

наибольшей уязвимости.

Краткое изложение ключевых воздействий, которые были определены в процессе
предварительной ОВОССВ на этапах строительства и эксплуатации ветровой
электростанции, приводится ниже. Воздействия при выводе из эксплуатации обычно
аналогичны воздействиям на этапе строительства и не суммировались. Ключевые

меры по смягчению последствий также изложены в разделах ниже.

2.1 Птицы

Участок Проекта расположен примерно в 3,5 км от важной орнитологической зоны
и зоны биоразнообразия на горе Актау, которая поддерживает размножающиеся и
постоянные популяции хищных птиц, имеющих международный и национальный

природоохранный статус.
Возможные воздействия на птиц во время строительства включают:

* Прямую потерю растительности и среды обитания (включая источники
пищи).

Косвенный ущерб местообитаниям и возможное беспокойство птиц из-за
присутствия людей, техники, движения и шума, как внутри, так и за пределами
территории Проекта. Это косвенное воздействие может повлиять на виды,
имеющие глобальное и региональное значение для сохранения популяций.

» Косвенные воздействия, связанные с загрязнением.

Прогнозируемые воздействия строительства являются низкими и незначительными,
однако смягчение последствий во время строительства будет включать определение
наилучших сроков работ для удаления подходящей среды гнездования, чтобы
избежать наиболее чувствительных периодов года для наземных гнездящихся

видов.

Ключевым потенциальным воздействием во время эксплуатации является
потенциальное столкновение птиц с ветряными турбинами. Особенно вызывают
озабоченность виды, присутствующие на территории Проекта, в том числе черный
гриф (Стегоиз \Уийиге), белоголовый сип (Еигаяап Сифоп УиШге), стервятник

обыкновенный (ЕдурНап УМийиге) и степной орел (5 ерре Еад(е).

192248.8.004. Редакция В5 Раде 12 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
М/оод бгоир УК Итйед

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Оценка выявила возможность значительного воздействия на эти четыре вида во

время эксплуатации Проекта.

Рисунок 2-1: Степной орел"

В рамках Проекта будут реализованы меры по снижению воздействия на эти
уязвимые виды птиц. Меры по смягчению последствий на этапе проектирования
включали в себя пересмотренный план Проекта, с целью отодвинуть турбины от
уязвимых мест обитания и рецепторов, включая гнезда хищных птиц. На этапе,
предшествующем строительству, эти меры будут включать постоянный мониторинг,
включая обследования гнездящихся хищных птиц и наблюдения за гнездящимися
птицами. Во время строительства будет поддерживаться 500-метровый буфер от
активных мест гнездования охраняемых видов для всех мест расположения ГВТ, за
исключением одного ГВТ, где будут приняты дополнительные смягчающие меры. В
тех случаях, когда работы будут проходить в период с января по июнь, перед
началом строительства будут проводиться проверки, и работы не начнутся, если в

500-метровой буферной зоне будут обнаружены гнездящиеся хищные птицы.

1 рз://еБта. ога/зрее/5{ееаа1?<Ие1апацаде=еп_ СВ

192248.8.004. Редакция В5 Раде 13 о#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

В ходе эксплуатации также будет проведен ряд мероприятий. Они будут включать
отключение турбин, если чувствительные виды птиц пролетают слишком близко к
турбинам, с использованием технологии Чет Яюа!. 'Чепе 9 — это система
обнаружения птиц, в которой используются камеры с программным обеспечением
искусственного интеллекта (ИИ) для обнаружения птиц на расстоянии до 1 км. На

начальном этапе работы за этим будут следить опытные инспекторы.

Для ГВТ 108А требуются дополнительные меры по смягчению последствий (если
дальнейшее перемещение этой ГВТ невозможно), поскольку она расположена в
непосредственной близости от исторических мест гнездования. Дополнительные
меры по смягчению последствий включают отключение ГВТ 108А с 1 марта по 15
апреля в течение первых двух лет эксплуатации. Для ГВТ 108А работы по
строительству и эксплуатации / техническому обслуживанию не будут проводиться
в период сезона размножения, если размножение будет подтверждено

обследованиями.

Будет реализован долгосрочный план мониторинга после строительства, который
включает в себя мониторинг смертности, постоянный мониторинг гнезд в течение
всего срока реализации Проекта, общий мониторинг активности (с помощью
результатов, полученных '4еп Яд и изучение привычек кормления уязвимых

ВИДОВ В ЭТОМ районе.

Другие меры во время эксплуатации включают (среди прочего) изучение
возможности управления животноводством на территории, удаление туш животных
с участка и более широкой территории, обязательство провести исследование о
возможности создания станций кормления за пределами участка, а также установку

устройств для отвода птиц на новых участках ВЛЭП.

Также предлагаются меры по улучшению и компенсации, включая улучшение
земельных участков для птиц и других диких животных, возведение скворечников и

кампанию по прекращению преследования хищников и других видов.

2.2 Экология суши

Предлагаемый Проектный участок расположен в районах с низким видовым
разнообразием. Возможные воздействия на флору (растения) и фауну (животных) во

время строительства включают:

. Прямую потеря растительности и среды обитания (включая источники пищи).

192248.8.004. Редакция В5 Раде 14 о#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

* Прямую потерю животного мира во время строительных работ.

» Ущерб среде обитания и беспокойство животных из-за присутствия людей,
техники, движения и шума как внутри, так и за пределами территории
Проекта. Это косвенное воздействие может повлиять на виды, имеющие
глобальное и национальное значение для сохранения популяций.

» Косвенное воздействие, связанное с загрязнением.
Возможные воздействия во время эксплуатации Проекта:

Нарушения фауны от шума турбин, мерцания света и теней, движения людей
и транспорта.

 Вытеснение фауны из непосредственного окружения турбин и территории
ветровой электростанции, приводящее к потере кормовых ресурсов.

® Гибель животного мира (летучих мышей) от столкновения с турбинами.

Воздействие на флору и фауну на предлагаемом участке Проекта или в его
окрестностях в целом оценивается как низкое, при этом некоторые воздействия
ожидаются на местном уровне. Предлагается смягчение последствий для
обеспечения того, чтобы общее воздействие от Проекта не было значительным в

долгосрочной перспективе.

График строительства будет составлен таким образом, чтобы земляные работы в
неисследованных районах были распланированы, чтобы избежать наиболее
уязвимых периодов (т. е. с середины октября по март (или раньше, если позволяют
условия), когда уязвимые виды рептилий, такие как русская черепаха, могут быть в
спячке под землей), а также в июне и июле, в летнее время, если только данные
недавних исследований не подтвердят отсутствие охраняемых видов или не
возникнут исключительные обстоятельства. Если работы будет необходимо
проводить в уязвимые периоды, они будут проводиться в соответствии с
согласованным протоколом, включенным в соответствующие планы управления до

начала строительства.

Будет реализован ряд других мер по смягчению последствий, включая меры по
предотвращению загрязнения, мониторингу туш летучих мышей в течение первого
года эксплуатации, управлению и восстановлению среды обитания, и защите
земляных работ, чтобы предотвратить попадание в раскопки или ранение уязвимых
видов, таких как русская черепаха (Киз$ап Топоё&5е), каспийский варан (Сазрап

Мопйо) или ежи.

192248.8.004. Редакция В5 Раде 15 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

2.3 Социальные вопросы

2.3.1 Вовлеченность

Во время подготовки ОВОССВ был проведен ряд мероприятий по взаимодействию
с местными заинтересованными сторонами. Все комментарии заинтересованных
сторон и общественности, полученные на сегодняшний день, были учтены при
разработке Предварительной ОВОССВ и включены в План взаимодействия с

заинтересованными сторонами (ПВЗС) Проекта.
Мнения заинтересованных сторон о Проекте обычно отражают следующее:

 Явное ожидание возможностей трудоустройства на местном уровне и
улучшения электроснабжения, что, как ожидается, приведет к последующему
развитию промышленности в регионе, созданию новых рабочих мест и
улучшению экономических возможностей местного населения в будущем.

Ожидание того, что возможности трудоустройства в рамках Проекта
принесут пользу больше мужчинам, чем женщинам.

» Проекты по инвестициям в местное сообщество, которые будут
финансироваться застройщиком для решения таких проблем, как
неадекватные учебные материалы, проблемы с водоснабжением, а также
улучшения уровня жизни и создания будущих возможностей для молодежи
и людей с инвалидностью.

Возможность для молодых людей узнать об этом виде возобновляемой

энергии, который является новым как для региона, так и для страны в целом.

Предварительная ОВОСС была обнародована с августа по сентябрь 2021 года,
вместе с проектом Плана экологического и социального управления и мониторинга
(ПЭиСм). Мероприятия по раскрытию информации включали встречи с
представителями государственных органов, лидерами общин, женщинами,
учебными заведениями, фермерами, скотоводами и местными сообществами, среди
прочих. Материалы для раскрытия включали плакаты с указанием схемы Проекта,
листовки с информацией о Проекте/механизмом рассмотрения жалоб и пакет
презентаций, содержащий подробную информацию о процессе и результатах
ОВОССВ.

Отзывы после мероприятияй по раскрытию информации использовались для

формирования окончательной ОВОССВ и ПЭиСМ.

192248.8.004. Редакция В5 Раде 16 о#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

В ходе мероприятий по взаимодействию с заинтересованными сторонами были
затронуты ключевые вопросы, в том числе возможность обеспечения
электроэнергией от ветряной электростанции домов и предприятий, возможности
трудоустройства и проблемы, связанные с использованием воды в рамках Проекта,
что предъявляет повышенные требования к водоснабжению региона (среди
прочего). Консультации проводились с учетом языковых предпочтений
заинтересованных сторон и были адаптированы к потребностям обездоленных и
уязвимых групп, выявленных на территории Проекта. Более подробную

информацию можно найти в главе 7 ОВОССВ.

Раскрытие Окончательной ОВОССВ, ПЭиСМ и ПВЗС начнется в начале марта 2022
года, и будет проходить в течение 90 дней. Мероприятия по раскрытию информации
будут включать в себя направление официальных писем в соответствующие
государственные органы, местные и районные органы власти и Новый комитет,
серию общественных встреч и обсуждений в малых группах с сообществами,
лидерами сообществ, затронутыми Проектом фермерскими и пастушескими
домохозяйствами, а также целевое взаимодействие с женщинами и жителями из
затронутых домохозяйств. Материалы для раскрытия включают официальные

письма, листовки, краткую документацию и плакаты по конкретным темам.

На сегодняшний день проект был воспринят очень позитивно с точки зрения
возможности увеличения поставок электроэнергии (в национальную сеть) и
создания рабочих мест для местного населения. В рамках подготовки Плана
восстановления источников средств к существованию (ПВИСС) проводятся
постоянные мероприятия по взаимодействию и консультациям. Они включают
дополнительные консультации с землепользователями, лидерами и членами

сообщества.

Мероприятия по взаимодействию с целью раскрытия ПВИСС начались в конце
февраля 2022 года и будут проводиться одновременно с периодом раскрытия
информации об ОВОССВ. Мероприятия по раскрытию информации включают
обсуждения в небольших группах с затронутыми Проектом фермерскими и
пастушескими хозяйствами, а также целевое взаимодействие с женщинами и
жителями затронутых домохозяйств. Материалы для раскрытия информации
включают в себя краткое изложение ПВИСС и плакаты по конкретным темам,
касающимся управления жалобами, управления животноводством и мер по

восстановлению источников средств к существованию.

192248.8.004. Редакция В5 Раде 17 о! 28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Консультации будут продолжены по мере продвижения проекта, и программа будет
изложена в ПВЗС. Был создан механизм рассмотрения жалоб сообщества, который
включен в ПВЗС. Об этом также сообщалось на протяжении всего процесса

консультаций и раскрытия информации.

2.3.2 Оценка воздействия

Ожидается, что Проект окажет ряд положительных воздействий. Проект окажет
положительное влияние на местную, региональную и национальную экономику во
время строительства, от прямых закупок и поставок материалов и услуг, а также во
время эксплуатации, способствуя постоянному развитию страны с использованием
возобновляемых источников с низким содержанием углерода. Проект также создаст
возможности для трудоустройства местных жителей как во время строительства, так

и во время эксплуатации.

Во время строительства и эксплуатации компания разработает и реализует План
развития сообщества (ПРС), который направлен на предоставление ряда
преимуществ людям в местных сообществах в непосредственной близости от

Проекта. ПРС будет преследовать следующие цели:

. Установить процедуры для реагирования на потребности сообщества,
работать с сообществом и другими партнерами, включая местные органы
власти, планировать и реализовывать проекты сообщества, а также управлять
финансовыми механизмами.

Описать способ раскрытия и распространения информации, связанной с
развитием сообщества, с учетом культурных особенностей.

Обеспечить учет потребностей женщин и уязвимых групп при выборе
проектов развития сообществ.

® Определить четкие роли и обязанности между различными вовлеченными
группами заинтересованных сторон; а также

Определить процедуры мониторинга и отчетности, которые можно

использовать для отслеживания реализации с течением времени.

Социальная оценка также выявила негативные воздействия, связанные с Проектом.

Ключевые воздействия описаны ниже.

Привлечение проектных (суб)подрядчиков связано с рисками, связанными с
трудовыми отношениями и условиями труда персонала Проекта. К ним относятся,

например, плохие условия труда, отсутствие письменных трудовых договоров,

192248.8.004. Редакция В5 Раде 18 0#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

низкий уровень охраны труда и техники безопасности, детский труд,
принудительный труд и другие формы трудовой эксплуатации. Риски, связанные с
детским и принудительным трудом, а также риски для здоровья и безопасности,

также имеют отношение к цепочке поставок Проекта.

Результаты Оценки труда и условий труда, проведенной в рамках Проекта, не
выявили проблем с несоответствием комбинированным стандартам национального

законодательства и международных стандартов.

Во время строительства могут появиться, без приглашения, люди из-за пределов
Тамдынского района, из города Зарафшан или других районов Навоийской области,
которые ищут работу и другие виды экономических возможностей в рамках
Проекта. Это может привести к распространению инфекционных заболеваний,
усилению напряженности между местным населением и новоприбывшими, и может

привести к росту преступности на местах.

Прибывающая неместная строительная рабочая сила будет размещена в
арендованном жилье недалеко от города Зарафшан. Работники могут подвергаться
рискам для здоровья и безопасности, связанным с пожарами, плохими санитарными
условиями и безопасностью пищевых продуктов, электробезопасностью и рисками
кражи или нападения. Работники, размещенные в этих жилых помещениях, также
могут взаимодействовать с местным населением и общинами в нерабочее время,
увеличивая риск инфекционных заболеваний (включая СО\О-19), повышая
напряженность на местном уровне и увеличивая преступность (включая

сексуальные посягательства) на местных жителей.

Использование рабочей силы и строительные работы создают множество рисков
для здоровья и безопасности труда персонала и местного населения, такие как риск
получения травмы, если местный житель получит несанкционированный доступ в
рабочую зону, где проводятся земляные работы. Кроме того, использование
автотранспортных средств для перевозки материалов и персонала на объект и

обратно представляет значительные риски для здоровья и безопасности населения.

Кроме того, в результате реализации Проекта существует возможность воздействия
на источники средств к существованию на земле. Строительные площадки будут
ограждены во время строительных работ, для обеспечения безопасности населения
и домашнего скота. В результате этого во время строительства возникнут временные
ограничения на использование небольших участков арендованных и общинных

земель. В ходе эксплуатации будет потеря небольшой площади арендованных и

192248.8.004. Редакция В5 Раде 19 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

общинных земель, которые используются для выпаса скота, сбора материалов и
других целей. В период эксплуатации Проекта домашний скот сможет пастись между
ГВТ. Ни одно из неофициальных существующих укрытий для пастухов не будет

затронуто изменением землепользования в результате Проекта.

Будет реализован ряд мер по смягчению последствий и минимизации воздействия.
Они будут включать взаимодействие с землепользователями до начала
строительства, разработку Плана Охраны Труда и Техники Безопасности, Плана
Управления Условиями Труда (включая Кодекс поведения работников), Плана
Управления Безопасностью и Правами Человека (включая вопросы охраны

здоровья и безопасности населения) и Плана Управления Размещением Рабочих.

В настоящее время Проект также подготовил ПВИСС для решения вопросов любых

вынужденных экономических перемещений, до начала строительства.

24 Транспорт и доступ

Компоненты ветряных турбин необходимо транспортировать на площадку Проекта
на негабаритных транспортных средствах, превышающих размеры обычных
грузовых автомобилей (ТСБГ, транспортные средства большой грузоподъемности).
Грузовые автомобили также потребуются для перевозки других компонентов
Проекта. Это приведет к увеличению трафика на транспортном маршруте и местных

дорогах, окружающих площадку Проекта.

На данном этапе предполагается, что компоненты турбины будут
транспортироваться из города Байинь в провинции Ганьсу (Китай), затем в Хоргос в
Синьцзян-Уйгурском автономном районе, через Казахстан, затем в Узбекистан и
далее на площадку Проекта. Доступ к площадке Проекта будет осуществляться с юга

через единственный подъезд от дороги АЗ79.
На этапе строительства потенциальные воздействия включают:

» Рост трафика в период строительства с возможностью увеличения
количества аварий, задержек водителей и пешеходов.

®* Повреждения поверхностей и краев дороги.

Во время эксплуатации количество транспортных средств, вероятно, будет
небольшим, и доступ потребуется только для технического обслуживания и ремонта.
Большинство из транспортных средств будут легковыми автомобилями, а грузовики

(ТСБГ) потребуются только в случае замены компонентов турбин.

192248.8.004. Редакция В5 Раде 20 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Смягчение последствий предлагается включить в разработку Плана управления
движением и перевозками (ПУДП) для управления потенциальными воздействиями
на дорожную сеть и ее пользователей. В дополнение к ПУДП в местных школах, в
населенных пунктах города Зарафшан, будет проведена кампания по обеспечению
безопасности дорожного движения, наряду с консультациями с местными
сообществами. При реализации мер по смягчению последствий воздействие, по

прогнозам, будет незначительным.

2.5 Ландшафт и внешний вид

Была проведена оценка ландшафтного и визуального воздействия. Для визуальной
оценки в пределах 35 км исследуемой территории было выделено семь точек
обзора. Проект расположен в пустыне Кызылкум и, как считается, в основном
относится к типу ландшафта (ТЛ) Скалистых пустынь. Фотография ниже

иллюстрирует участок проекта и тип ландшафта.

Рисунок 2-2: Территория проекта —

Скалистые Пустыни, ТЛ

Пейзаж

192248.8.004. Редакция В5 Раде 21 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Во время строительства в ландшафт будут добавлены новые машины и
оборудование, в том числе краны, грузовики, экскаваторы, бульдозеры и другое
тяжелое оборудование. Кроме того, здесь будут временные складские помещения и
временные жилые помещения для рабочих. Из-за временного характера работ и
топографии участка, которая обеспечит скрининг работ, никаких значительных

воздействий на ландшафт во время строительства не ожидается.

Во время эксплуатации существует вероятность значительного воздействия на
ландшафт в пределах 5 км от Проекта. Однако в более отдаленных районах,
поскольку ландшафт пустыни обширен, существует возможность «поглощения»,

растворения Проекта в рамках ландшафта.
Внешний вид

Во время строительства наибольшее визуальное воздействие будет во время
монтажа ветровых турбин. Воздействия во время строительства со смотровых

площадок не считаются значительными.

Во время эксплуатации Проекта, ожидается, что значительные воздействия

произойдут в двух точках обзора из-за количества видимых турбин.

Будут приняты меры по смягчению последствий включающие восстановление
строительных площадок и реализацию Плана Развития Сообщества, чтобы
гарантировать, что любые визуальные воздействия, испытываемые местным
населением, будут компенсированы соответствующим уровнем пользы для

сообщества.

2.6 — Археология и культурное наследие

Было оценено потенциальное воздействие Проекта и связанных с ним работ на

объекты культурного наследия в окрестностях.

На территории Проекта нет известных археологических или культурных объектов
наследия, однако эта территория не была хорошо изучена с точки зрения
археологии. Религиозный объект расположен к югу от Проекта, примерно в 2 км к
западу от ближайшего ГВТ (генератора ветряной турбины) и рядом с туристическим

курортом «Золотой ключ».

192248.8.004. Редакция В5 Раде 22 0#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Поскольку на территории Проекта нет выявленных участков, считается, что Проект
не оказывает прямого воздействия на какое-либо международное или национально
признанное наследие. Остается возможность обнаружить ранее захороненные
археологические случайные находки во время строительных работ, поэтому во
время начальных строительных работ будут проводиться наблюдения и
исследования (процедура случайных археологических находок) для выявления

любых необнаруженных ранее археологических объектов.

2.7 Шум

Рецепторы, чувствительные к шуму, были выявлены на этапе сбора исходных данных
в рамках Проекта. Они представляют собой сочетание временных фермерских
жилищ, гостиницы и поселений (в том числе поселений горнодобывающих районов
для рабочих). Ближайший рецептор расположен чуть менее 1 км от ближайшей

ветряной турбины.

Строительный шум носит кратковременный характер и обычно устраняется с
помощью стандартных мер. Меры по управлению шумом будут разработаны в
рамках Плана Управления Окружающей Средой (ПУОС) на этапе строительства. В
этих мерах будет указано, как будет соблюдаться разрешенное рабочее время, меры
по смягчению последствий для обеспечения соблюдения пределов строительного
шума, а также детали консультаций с населением и механизм рассмотрения жалоб

в случае любых жалоб, связанных с шумом.

Во время работы ветряные турбины издают шум. Шум от турбин должен
соответствовать фиксированным нижним пределам для дневного и ночного
времени. Для оценки шума в Проекте были применены следующие
эксплуатационные пределы шума из местных нормативных актов и международных

руководств:

® Дневное время - предел 55 дБ (А).
® Ночное время - предел 45 дБ (А).
» Для промышленных зон дневные и ночные значения 1Аед (А-весовой

эквивалент непрерывного уровня звука) снижены до 70 дБ (А).

192248.8.004. Редакция В5 Раде 23 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Было проведено детальное моделирование шума, чтобы гарантировать, что
турбины не превышают указанные пределы. Оценка воздействия
эксплуатационного шума пришла к выводу, что прогнозируемые уровни общего
шума при эксплуатации ветровой электростанции соответствуют ограничениям на
всех чувствительных к шуму объектах, расположенных поблизости от Проекта, и

поэтому никаких значительных воздействий не прогнозируется.

2.8 Тени и мерцание света

Мерцание теней происходит на этапе эксплуатации ветровой электростанции, когда
солнце проходит за турбинами и отбрасывает тень. Когда лопасти вращаются, тени
проходят над одной и той же точкой, вызывая эффект, называемый мерцанием тени.
Мерцание теней может стать проблемой, когда потенциально чувствительные
рецепторы (жилые дома, рабочие места, учебные заведения и медицинские
учреждения считаются потенциально чувствительными к мерцанию теней)
расположены рядом с ветровой электростанцией или имеют определенную

ориентацию на нее.

Моделирование продолжительности мерцания теней было выполнено для 11
идентифицированных чувствительных рецепторы в пределах области, на которую,
по прогнозам, будет воздействовать мерцание тени. Согласно прогнозам,
ограничение в 30 минут в день и 30 часов в год будет нарушено на трех объектах.
Поэтому предлагается смягчение последствий, которое будет включать в себя
установку модулей теневого мерцания на идентифицированных ветряных турбинах
(34, 39 и 71) для отключения турбин в определенные даты и время года, когда
теневое мерцание является проблемой. Это гарантирует отсутствие значительных

воздействий, связанных с мерцанием теней.

В рамках первоначального процесса раскрытия ОВОССВ были проведены
консультации для информирования затронутых людей и более широкой
общественности о потенциальных последствиях. На сегодняшний день никаких

опасений по поводу мерцания теней не возникало.

Если от местного сообщества будут поданы какие-либо жалобы (через механизм
рассмотрения жалоб или по другим каналам) в отношении мерцания теней от
Проекта, оператор Проекта должен расследовать и, при необходимости,
инициировать соответствующие дальнейшие меры для смягчения эффектов

мерцания теней.

192248.8.004. Редакция В5 Раде 24 о#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

2.9 Гидрология и гидрогеология

Были изучены потенциальные воздействия строительства, эксплуатации и вывода из
эксплуатации Проекта на водную среду, включая состояние поверхностных и

грунтовых вод.

На территории Проекта или рядом с ним нет постоянных водоемов. На участке
наблюдалось несколько сезонных дренажных каналов. Эти временные каналы

работают в весенний период, а также во время сильных дождей и таяния снегов.
Возможные воздействия на водные ресурсы включают:

. Потребление воды, потенциально влияющее на местные водные ресурсы.
» Изменение стока поверхностных и подземных вод.

® Сброс и загрязнение воды.

Вся вода, необходимая для строительных целей на площадке Проекта, будет
доставляться на площадку танкерами из города Зарафшан. Это ограничено водой,
необходимой для противопожарной защиты, промывки, пылеподавления и для
объектов социального назначения. Строителям будет предоставлена
бутилированная питьевая вода. Подрядчик по проектированию, закупкам и
строительству будет нести ответственность за получение всех необходимых
разрешений/соглашений от местного государственного унитарного предприятия

водоснабжения («СУВСОЗ») до начала строительства.

Во время строительства и эксплуатации предлагаются стандартные меры по
смягчению последствий, для предотвращения загрязнения поверхностных и
подземных вод, а также для снижения возможности эрозии, особенно в весенние

месяцы, когда используются дренажные каналы.

2.10 Геология и почвы

Основные воздействия на почвы и геологию, вероятно, возникнут во время
различных работ по подготовке площадки и строительных работ, связанных с

Проектом и подъездными дорогами.

Почвы на территории Проекта определены как уязвимые к эрозии и
опустыниванию. В частности, эрозия почвы может быть вызвана движением
транспортных средств на неулучшенных путях, а водная эрозия может происходить
зимой. Во время эксплуатации основное воздействие на почвы будет от

продолжающегося движения транспортных средств.

192248.8.004. Редакция В5 Раде 25 0128
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Во время строительства и эксплуатации предлагаются стандартные меры по
смягчению последствий, чтобы контролировать эрозию, предотвращать

загрязнение почв, а также уменьшать повреждение почвы.

2.11 Авиация и радары

Турбины могут представлять собой физические препятствия для самолетов. Турбины
также могут создавать помехи радарам и другим средствам навигации, в результате
чего лопасти выглядят как «беспорядок» на экранах радаров и могут быть ошибочно

приняты за самолет.

Ближайший аэропорт к Проекту — Зарафшан, находится на расстоянии около 5,8 км
к западу-северо-западу от западной границы площадки Проекта. Необходимо будет
провести консультации с Управлением гражданской авиации, чтобы предоставить
информацию, необходимую для получения разрешения на Проект. Это будет
выполнено до начала строительства после того, как план проекта и расположение

турбин будут завершены/разработаны на микроплощадке.

2.12 Изменение климата

Для Проекта была проведена оценка рисков изменения климата, чтобы установить
текущие и ожидаемые изменения в климатических моделях, а также оценку
физических рисков, связанных с климатом, которые включали последствия для
Проекта, связанные с повышением температуры воздуха и большим количеством
высоких температур и жарких дней. Также существует вероятность того, что
количество льда, отбрасываемого с лопастей турбин, увеличится с изменением
климата, однако это не считается серьезной проблемой для Проекта, поскольку до

жилых объектов имеется достаточное расстояние.

Также был проведен расчет выбросов парниковых газов (ПГ). Выгоды
предусмотрены за счет ежегодного сокращения выбросов углерода за счет
снижения зависимости от ископаемого топлива для производства электроэнергии.
Проект будет способствовать достижению целей Узбекистана по сокращению
годовых выбросов парниковых газов на единицу валового внутреннего продукта на
10% к 2030 году (по сравнению с 2010 годом), тем самым обеспечивая

незначительное общее преимущество.

192248.8.004. Редакция В5 Раде 26 0! 28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

3 — Система экологического и социального менеджмента

Меры по смягчению, мониторингу и повышению эффективности, определенные в
ОВОССВ, будут включены в Систему экологического и социального управления
Проектом (СЭСУП), разработанную компанией. Меры и действия по устранению
выявленных воздействий и рисков будут способствовать предотвращению
воздействий, а не их минимизации, смягчению или компенсации там, где это
технически и финансово возможно. В тех случаях, когда риски и воздействия
невозможно избежать или предотвратить, определяются меры и действия по их
смягчению, чтобы Проект мог работать в соответствии с применимыми законами и

нормативными актами, в дополнение к соблюдению международных стандартов.
В объем СЭСМ для Проекта будут входить:

® Операционные стандарты, которые будут применяться к Проекту.

® Политика компании в области управления окружающей средой, охраны
труда и техники безопасности, охраны здоровья населения, его безопасности
и защиты.

Организационная схема вопросов, ролей и обязанностей по охране
окружающей среды, социальной сферы, здоровья и безопасности (ООССЗБ),
а также управление Подрядчиками.

® Отчетность по ООССЗЬ - как по обычным случаям, так и по инцидентам /
авариям.

. Аудит, проверка и устранение несоответствий.

Механизм рассмотрения жалоб сообщества (наряду с Планом
Взаимодействия с Заинтересованными Сторонами).

® Механизм рассмотрения жалоб рабочих.

Ряд планов управления (подпланов) будет подготовлен, как часть СЭСУП.
Строительная СЭСУП будет представлять собой всеобъемлющий документ,
относящийся к ряду подпланов, необходимых для Проекта и реализуемых

инженерным подрядчиком Проекта.

Планы управления состоят из комбинации операционных политик, процедур и
практик. Эти планы обеспечат систему для мониторинга и аудита экологических и
социальных показателей. Кроме того, они подробно описывают практические
методы, необходимые для обеспечения выполнения работ в соответствии с текущей
передовой практикой меры по смягчению воздействия в ОВОССВ, а также

законодательные и нормативные требования.

192248.8.004. Редакция В5 Раде 27 о! 28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
\М!оо4 бгоир УК Итйеа

Зарафшанская ветровая электростанция - Оценка воздействия на окружающую среду и социальные вопросы

Компанией будет реализована Программа Экологического и Социального
Мониторинга для проверки эффективности предлагаемых мер по смягчению
последствий и управлению.

4 Контактная информация

Любые вопросы, касающиеся Проекта или СОВОССВ, можно направить

непосредственно в Компанию в адрес:
Хуршид Караматов (Сотрудник по связям с сообществами)
Телефон: +998 93 522 00 70

Етай: ККагатаоу@ тазЧаг.ае

192248.8.004. Редакция В5 Раде 28 0#28
‘Сертифицировано согласно 150 9001, 150 14001, ОН$А$ 18001 и 15017025
